50 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Freddie Leon CHAMBERS, Defendant-Appellant.UNITED STATES of America Plaintiff-Appellee,v.James Anthony JOHNSON, Defendant-Appellant.
Nos. 93-50733, 93-50735.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 5, 1994.Decided March 13, 1995.

1
Before:  D.W. NELSON, NORRIS, and BOGGS,* Circuit Judges


2
MEMORANDUM**


3
James Anthony Johnson and Freddie Leon Chambers were convicted of one count of carjacking, 18 U.S.C. Sec. 2119, and one count of using or carrying a firearm during the commission of a crime of violence, 18 U.S.C. Sec. 924(c)(1).  Defendants filed a joint motion to dismiss the section 924(c) charge on the ground that it was a violation of the Double Jeopardy Clause to be sentenced under both statutes.  The district court denied the motion.


4
The Double Jeopardy Clause is not violated when cumulative sentences are imposed under section 2119 and section 924(c)(1).  United States v. Martinez (No. 93-50803) (9th Cir., filed March 7, 1995).  We AFFIRM.



*
 Honorable Danny J. Boggs, United States Circuit Judge, Sixth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3